Case 1:19-cv-00856-KD-B Document 18 Filed 05/29/20 Page 1 of 1                    PageID #: 76




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


ANTHONY A. HARRIS,                              )

      Plaintiff,                                )

vs.                                             )   CIVIL ACTION 19-0856-KD-B

WARDEN HETRICK, et al.,                         )

       Defendants.                              )

                                             ORDER

       After due and proper consideration of the issues raised, and there having been no

objections filed, the Recommendation of the Magistrate Judge made under 28 U.S.C. §

636(b)(1)(B) and dated May 6, 2020 (doc. 16) is ADOPTED as the opinion of this Court.

       Accordingly, this action is DISMISSED without prejudice for failure to prosecute and to

obey the Court's Order.1

       Done this the 29th day of May 2020.



                                             s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




1
  Harris was twice warned that failure to notify the Court of any change in address would result
in dismissal of this action for failure to prosecute and to obey the Court’s order (doc. 5, p. 12;
doc. 14, p. 2). The Report and Recommendation was mailed to his last known address. The mail
was returned as undeliverable (doc. 17). Harris has not provided the Court with a current address
and therefore, has failed to comply with the Court’s orders.
